DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 17, 2019, February 12, 2020, June 16, 2020, and June 4, 2021 have been considered by the examiner.

Claim Objections
Claims 1, 11–19, 33, 36, 38–40, and 50–54 are objected to because of the following informalities:  in claim 1, it is unclear whether the word “electrode” in line 6 refers to the “counter electrode” or “working electrode” of lines 5–6.  Appropriate correction is required.  Claims 11–19, 33, 36, 38–40, and 50–54 are objected to because they depend on claim 1. 
Claims 12–13, 15–19, 50–51, and 53–54 are objected to because the word “matrix” in claims 12–13, 15–17, 50–51, and 53–54 should be changed to “molecule capturing matrix” to be consistent with the language of claim 1, line 15.  Claims 18–19 are objected to because they depend on claim 13.  Appropriate correction is required. 

Allowable Subject Matter
Claims 1, 11–19, 33, 36, 38–40, and 50–54 are allowed over the prior art if applicant traverses the above claim objections. 
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 1, Hori (Fig. 8), US 2012/0103836, teaches an electrophoretic chip (20) (e.g., Electrophoretic effect; para. 0149) comprising:
(a) a non-conductive substrate (40) designed to support elements of said electrophoretic chip (20);
(b) an electrode structure (66, 69) for conducting electric current through said electrophoretic chip, printed on said non-conductive substrate and comprising a counter electrode (66) and at least one working electrode (61).

Kataskis, US 2012/0242748, further teaches each electrode comprising:
(1) a conductive low-resistance ink layer printed on the non-conductive substrate (e.g., Ink printed on a substrate can be used to form working electrodes and counter electrodes; para. 0028): and
(2) a carbon ink layer printed on top of said conductive low-resistance ink layer (e.g., Each electrode can be a plurality of layers, so a person of ordinary skill in the art could place a carbon ink layer on top of conductive low-resistance ink layer to form an electrode; par. 0028). 

Aristizabel, US 2016/0316540, further teaches a dielectric ink insulator layer placed on top of, and covering, said electrode structure (para. 0204).

Verscheuren (Fig. 3A), US 2011/0085227, further teaches the concept of an opening in a dielectric layer (par. 0108). 

However, neither Hori, Katasakis, Aristizabel, nor the remaining prior art, either alone or in combination, teaches wherein “said dielectric ink insulator layer having at least one opening above the counter electrode and at least one opening above said at least one working electrode, thereby forming at least one addressable location; and (d) a molecule capturing matrix spotted on and covering said at least one addressable location, thereby creating at least one microgel region.”  This limitation can be seen in Applicant’s Figs. 8A- b below, which features a molecule capturing matrix comprised of a several microgel (34) elements.  
		
    PNG
    media_image1.png
    725
    573
    media_image1.png
    Greyscale


Claims 11–19, 33-, 36, 38–40, and 50–54 are allowed because they depend on claim 1. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 28, 2022